Exhibit 10.30

 

COLLATERAL ACCOUNT NOTIFICATION AND ACKNOWLEDGMENT
(THIRD PARTY)

 

Bank of America, N.A                                         March 21, 2002
Pledging Unit
NC1-004-03-06
200 N. College Street
Charlotte, NC 28255

 

Ladies and Gentlemen:

 

This is to notify you that Commerce One Operations, Inc. ("Pledgor", whether one
or more) has granted to Microsoft Capital Corporation ("Pledgee") a security
interest in Account number(s) 899470 (the "Collateral Account", whether one or
more) held by Bank of America, N.A. (the "Securities Intermediary") in the name
of the Pledgor together with all securities now or hereafter held therein, and
the proceeds thereof (collectively, the "Collateral"). Pledgor, Pledgee and the
Securities Intermediary agree that the Collateral Account is a "securities
account" within the meaning of Article 8 of the Uniform Commercial Code of the
State of New York (the "UCC") and that all Collateral held in the Collateral
Account will be treated as financial assets under the UCC.

 

In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

 

1.

 

The Securities Intermediary is instructed to register the pledge on its books.
The Pledgor and the Pledgee acknowledge that the only financial assets that may
be held in the Collateral Account are securities eligible to be held at a
Federal Reserve Bank and/or the Depository Trust Company ("Eligible
Securities"). The Pledgor agrees that it will deliver or caused to be delivered
to the Securities Intermediary for deposit in the Collateral Account only
Eligible Securities.

 

 

 

2.

 

The Securities Intermediary is instructed to deliver to the Pledgee copies of
monthly statements on the Collateral Account.

 

 

 

3.

 

Except as a result of computer system or accounting changes affecting securities
accounts of the Securities Intermediary generally (in which case the Securities
Intermediary shall provide prompt notice to the Pledgee), the Securities
Intermediary shall not change the account number of the Collateral Account
without the prior written consent of the Pledgee and at least five business days
prior notice to the Pledgor.

 

 

 

4.

 

All dividends, interest, gains and other profits with respect to the Collateral
Account will be reported in the name and tax identification number of the
Pledgor.

 

 

 

5.

 

Except as provided in Section 6, the Securities Intermediary may not, without
the prior written consent of Pledgee, deliver, release or otherwise dispose of
the Collateral or any interest therein unless the proceeds thereof are held or
reinvested in the Collateral Account as part of the Collateral or applied by
Securities Intermediary to the satisfaction of an obligation owed to it. Except
for such limitation and unless and until the Securities Intermediary receives
and has a reasonable period of time to act upon written notice from the Pledgee
which states that Pledgee is exercising exclusive control over the Collateral
Account (a "Notice of Exclusive Control"), the Securities Intermediary may
comply with any other orders or instructions from Pledgor concerning the
Collateral Account. A Notice of Exclusive Control (Exhibit A) shall designate
the account, person or other location to which the financial assets in the
Collateral Account, and

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

cash dividends, interest, income, earnings and other distributions received with
respect thereto, shall thereafter be delivered.

 

 

 

6.

 

The Pledgee agrees that the Securities Intermediary is authorized to pay to the
Pledgor any interest, interest equivalent, dividends, and principal payments on
declining balance securities received by the Securities Intermediary with
respect to any securities in the Collateral Account until the Securities
Intermediary receives and has a reasonable period of time to act upon a Notice
of Exclusive Control from the Pledgee. The Pledgee further agrees that for any
non-interest bearing security held in the Collateral Account "interest
equivalent" shall mean the amount of any discount earned on such security at the
maturity or redemption date of such security.

 

 

 

7.

 

The Pledgor authorizes the Securities Intermediary, and the Securites
Intermediary agrees, to comply with any order or instruction from Pledgee
concerning the Collateral Account, including an order or instruction directing
sale, transfer or redemption of all or part of the Collateral and the remittance
of the proceeds thereof, if any, to Pledgee, without further consent by the
Pledgor. Securities Intermediary shall have no responsibility or liability to
Pledgor for complying with any order or instruction, whether oral or written,
concerning the Collateral Account originated by Pledgee and shall have no
responsibility to investigate the appropriateness of any such order or
instruction, even if Pledgor notifies Securities Intermediary that Pledgee is
not legally entitled to originate any such order or instruction.  Securities
Intermediary shall have no responsibility to Pledgee for complying with any
order or instruction, whether oral or written, concerning the Collateral Account
originated by Pledgor except to the extent such compliance would cause
Securities Intermediary to violate (i) paragraph 5 hereof or (ii) written orders
or instructions previously received from Pledgee, but only to the extent
Securites Intermediary has had a reasonable period of time to act thereon. 
Securities Intermediary shall be able to rely upon any notice or order that it
reasonably believes to be genuine.  Securities Intermediary shall have no
responsibility or liability to Pledgee with respect to the value of the
Collateral Account or any of the Collateral. This Agreement does not create any
obligation or duty on the part of Securities Intermediary other than those
expressly set forth herein.

 

 

 

8.

 

Securities Intermediary shall not be liable for any loss or damage with respect
to any matter that may arise out of or in connection with this Agreement or any
action taken or not taken pursuant hereto, except to the extent caused by
Securities Intermediary's gross negligence or willful misconduct. In no event
shall Securities Intermediary be responsible for special, indirect, exemplary,
or consequential damages, including but not limited to lost profits, regardless
of any notice, or any loss or damage caused, directly or indirectly, by
conditions beyond its control. Pledgor and the Pledgee agree jointly and
severally to indemnify and hold the Securities Intermediary, its directors,
officers, employees, and agents harmless from and against any and all claims,
causes of action, liabilities, lawsuits, demands and/or damages, including,
without limitation, any and all costs, including court costs and reasonable
attorneys' fees (including allocated costs of in-house counsel), that may arise
out of or in connection with this Agreement or any action taken or not taken
pursuant hereto, except to the extent caused by Securities Intermediary's gross
negligence or willful misconduct. The indemnities of the Pledgor and Pledgee set
forth in this Section 8 shall survive the termination of this Agreement.

 

 

 

9.

 

The Securities Intermediary represents that it has not received notice regarding
any lien, encumbrance or other claim to the Collateral or the Collateral Account
from any other person and has not entered into an agreement with any third party
to act on such third party's instructions without further consent of the
Pledgor. The Securities Intermediary further agrees not to enter into any such
agreement with any third party.

 

 

 

2

--------------------------------------------------------------------------------


 

 

10.

 

The Securities Intermediary waives and relinquishes any right of setoff,
encumbrance, security interest or other claim that it may have against the
Collateral, except for any lien, claim encumbrance or right of set off against
the Collateral Account for any financial asset carried in the Collateral Account
arising from transactions in the Collateral Account including, but not limited
to, those for (i) customary commissions and fees arising from permitted trading
activity within the Collateral Account, (ii) payment owed to Securities
Intermediary for open trade commitments for the purchase and/or sale of
financial assets in and for the Collateral Account, and (iii) any credit or
advance by the Securities Intermediary in respect of interest, income or other
proceeds from any financial asset in the Collateral Account for which final
payment in collected funds is not received by the Securities Intermediary.

 

 

 

11.

 

To the extent a conflict exists between the terms of this Agreement and any
Safekeeping Agreement and Receipt which the Securities Intermediary will issue
and send in connection with crediting Collateral to the Collateral Account, the
terms of this Agreement will control, provided that this Agreement shall not
alter or affect any mandatory arbitration provision currently in effect between
Securities Intermediary and Pledgor.

 

 

 

12.

 

The terms of this Agreement will in no way be modified except by a writing
signed by all parties hereto.

 

 

 

13.

 

Securities Intermediary reserves the right, unilaterally, to terminate this
Agreement, such termination to be effective thirty (30) days after written
notice thereof is given to Pledgor and Pledgee. Termination shall not affect any
of the rights and liabilities of the parties hereto incurred before the date of
termination.

 

 

 

14.

 

This Agreement sets forth the entire agreement of the parties with respect to
the subject matter hereof, and, subject to paragraph 11 above, supersedes any
prior agreement and contemporaneous oral agreements of the parties concerning
its subject matter.

 

 

 

15.

 

Except as otherwise expressly provided herein, any notice, order, instruction,
request or other communication required or permitted to be given under this
Agreement shall be in writing and may be delivered in person, sent by facsimile
or other electronic means if electronic confirmation of error free receipt is
received, or sent by United States mail, postage prepaid, addressed to the party
at the address set forth below.

 

 

 

16.

 

Any notice, order, instruction, request or other communication from the Pledgee
to the Securities Intermediary required to be in writing shall be on the
Pledgee's letterhead and signed by an authorized  representative of the Pledgee.
The names, titles, and specimen signatures of the Pledgee's authorized
representatives are set forth on Exhibit B to this Agreement. The Pledgee may
change its authorized representatives by written notice to the Securities
Intermediary which notice shall include the name, title and specimen signature
of each new authorized representative of Pledgee.

 

 

 

17.

 

The Securities Intermediary will be excused from failing to act or delay in
acting, and no such failure or delay shall constitute a breach of this Agreement
or otherwise give rise to any liability of the Securities Intermediary, if (i)
such failure or delay is caused by circumstances beyond the reasonable control
of the Securities Intermediary, including but not limited to legal constraint,
emergency conditions, action or inaction of governmental, civil or military
authority, fire, strike, lockout or other labor dispute, war, riot, theft,
flood, earthquake or other natural disaster, breakdown of public or private or
common carrier communication or transmission facilities, equipment failure, or
act, negligence or default of Pledgor or Pledgee or (ii) such failure or delay

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

resulted from Security Intermediary's reasonable belief that the action would
have violated any guideline, rule or regulation of any governmental authority.

 

 

 

18.

 

Pledgor and Pledgee jointly and severally agree to pay Securities Intermediary,
upon receipt of Securities Intermediary's invoice, all reasonable costs,
expenses and attorneys' fees (including reasonable allocated costs for in-house
legal services) incurred by Securities Intermediary in connection with the
enforcement of this Agreement or any instrument or agreement required hereunder,
including but not limited to any such reasonable costs, expenses and fees
arising out of the resolution of any conflict, dispute, motion regarding
entitlement to rights or rights of action, or other action to enforce Securities
Intermediary's rights hereunder in a case arising under Title 11, United States
Code. This section 18 shall survive termination of this Agreement.

 

 

 

19.

 

Notwithstanding any of the other provisions of this Agreement, in the event of
the commencement of a case pursuant to Title 11, United States Code, filed by or
against Pledgor, or in the event of the commencement of any similar case under
then applicable federal or state law providing for the relief of debtors or the
protection of creditors by or against Pledgor, Securities Intermediary may act
as Securities Intermediary reasonably deems necessary to comply with all
applicable provisions of governing statutes and neither Pledgor nor Pledgee
shall assert any claim against Securities Intermediary for so doing.

 

 

 

20.

 

If any term or provision in this Agreement shall be invalid or unenforceable the
remainder of this Agreement, or the application of such terms or provisions to
persons or circumstances other than these to which it held invalid or
unenforceable, shall be construed in all respects as if such invalid or
unenforceable term or provision were omitted.

 

 

 

21.

 

If any party to this Agreement is not a natural person, the person executing
this Agreement on behalf of such party hereby represents that he or she has the
proper authority to execute this Agreement on behalf of such party.

 

 

 

22.

 

The construction and effect of every provision of this Agreement, the rights of
the parties hereunder and any questions arising out of the Agreement, shall be
governed by the statutory and common law of the State of New York without
reference to the conflict of law provisions thereof.

 

 

*   *   *   *   *   *   *   *

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
agreement as of the date indicated above.

 

 

PLEDGOR:

 

 

PLEDGEE:

COMMERCE ONE OPERATIONS, INC.

 

MICROSOFT CAPITAL CORPORATION

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

Telephone No.:

 

 

Telephone No.:

 

 

 

 

 

Facsimile No.:

 

 

Facsimile No.:

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Acknowledged and Agreed to:

 

BANK OF AMERICA, N.A.

 

By:

 /s/  Jennifer Ackerman

 

Name:

Jennifer Ackerman

 

Title:

Vice President

 

Telephone No.: 800.687.4802

 

Facsimile No.: 704.386.0176

 

Address:

 

 

 

Bank of America, N.A.

 

Pledging Unit

 

NC1-004-03-06

 

200 N. College Street

 

Charlotte, NC 28255

 

Date:

3-25-02

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
agreement as of the date indicated above.

 

 

PLEDGOR:

 

 

PLEDGEE:

COMMERCE ONE OPERATIONS, INC.

 

MICROSOFT CAPITAL CORPORATION

 

 

 

 

By:

 

 

By:

/s/ Thomas Baumbach

 

 

 

 

Name:

 

 

Name:

Thomas Baumbach

 

 

 

 

 

Title:

 

 

Title:

President

 

 

 

 

Telephone No.:

 

 

Telephone No.:

775 823 5601

 

 

 

 

Facsimile No.:

 

 

Facsimile No.:

775 826 0506

 

 

 

 

Address:

 

 

Address:

 

 

 

       6100 Neil Road, Suite 100

 

 

       Reno, NV 89511-1137

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Acknowledged and Agreed to:

 

BANK OF AMERICA, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

Telephone No.: 800.687.4802

 

Facsimile No.: 704.386.0176

 

Address:

 

 

 

Bank of America, N.A.

 

Pledging Unit

 

NC1-004-03-06

 

200 N. College Street

 

Charlotte, NC 28255

 

Date:

 

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
agreement as of the date indicated above.

 

 

PLEDGOR:

 

 

PLEDGEE:

COMMERCE ONE OPERATIONS, INC.

 

MICROSOFT CAPITAL CORPORATION

 

 

 

 

By:

 /s/ Peter Pervere

 

By:

 

 

 

 

 

Name:

Peter Pervere

 

Name:

 

 

 

 

 

 

 

Title:

SVP

 

Title:

 

 

 

 

 

Telephone No.:

    (925) 520-6022

 

Telephone No.:

 

 

 

 

 

Facsimile No.:

    (925) 520-6063

 

Facsimile No.:

 

 

 

 

 

Address:

 

 

Address:

4440 Rosewood Dr., B4F4, 4226

 

 

Pleasanton, CA 94588

 

 

 

 

 

 

 

 

Date:

March 22, 2002

 

Date:

 

 

Acknowledged and Agreed to:

 

BANK OF AMERICA, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

Telephone No.: 800.687.4802

 

Facsimile No.: 704.386.0176

 

Address:

 

 

 

Bank of America, N.A.

 

Pledging Unit

 

NC1-004-03-06

 

200 N. College Street

 

Charlotte, NC 28255

 

Date:

 

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

[Lettehead of the Pledgee]

[Date]

 

 

Bank of America, N.A
Pledging Unit
NC1-004-03-06
200 N. College Street
Charlotte, NC 28255

 

 

Notice of Exclusive Control

 

Ladies and Gentlemen:

 

As referenced in the Collateral Account Notification and Acknowlegment, dated as
of March 21, 2002, among Commerce One Operations, Inc., as Pledgor, Microsoft
Capital Corporation, as Pledgee, and Bank of America N.A., we hereby give you
notice of our exclusive control over securities account number
[                ] (the "Collateral Account") and all financial assets credited
thereto. You are hereby instructed not to accept any direction, instruction or
entitlement order with respect to the Collateral Account or the financial assets
credited thereto from any person other than the undersigned.

 

You are hereby instructed to deliver the financial assets in the Collateral
Account and cash dividends, interest, income, earning, and other distributions
received with respect thereto, as follows:

 

                Account Name:    Microsoft Capital Corp.

                Account #:            3049-7564

                Bank:                      Citibank N.A.
                                                111 Wall Street
                                                New York, NY 10013
                                     ABA #:                            
021000089

 

 

Very truly yours,

 

 

 

MICROSOFT CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

cc:           Commerce One Operations, Inc.

 

 

 

8

--------------------------------------------------------------------------------


 

[Pledgee letterhead]

 

Exhibit B

 

CERTIFICATE OF AUTHORIZED PERSONS

 

 

To:          Bank of America, N.A.
                GSO - Safekeeping Department
                Pledging Unit NC1-004-03-06
                200 N. College Street
                Charlotte, NC 28255

 

 

I,                                  ,                                    
[insert Title] of the                                      [insert name of
Pledgee], do hereby certify that I am authorized to make and deliver this
certificate and that each of the persons named below has been duly authorized to
deliver oral and written instructions on behalf of
                                    [insert name of Pledgee] with respect to
Account                     . You are authorized to act upon such instructions
from each person named below until you have received at the above address and
have had a reasonable opportunity to act upon (a) written notice from an
authorized representative of [insert name of Pledgee] revoking his or her
authorization or (b) a revised Certificate of Authorized Persons from an
authorized representative of [insert name of Pledgee].

 

I further certify that the signatures appearing below opposite the names are
true and correct.

 

Name                                                                     
Signature                                                                              
Title

 

 

 

 

 

 

 

 

(Signature of Pledgee Authorized

 

 

 

 

  Representative)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------